Citation Nr: 1813460	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-34 351A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for a left hip disability.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 1991 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  The Veteran was provided a hearing in October 2017 with the undersigned Veteran's Law Judge, and a transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is required prior to adjudication of the Veteran's claim. 

In October 2017, the Veteran was provided a Board hearing.  The Veteran testified that over the years his left hip condition has gotten worse in severity.  He reported having consistent pain and limited ability to do certain physicial activities.  He also stated that his left hip has affected his right hip and lower back.  He provided that he has been getting treatment at the VA facility in Panama City for his left hip.  The Veteran also discussed his last VA examination in June 2012.  The Veteran stated that he did not believe the examination was adequate, that the examiner did not listen to his lay statements, and it was overall extremely short.  The Veteran also noted that the June 2012 VA examiner was a physician's assistant and not an orthopedist.  

The Board notes that the evidence of record is void of any recent medical documents, to include his VA treatment records.  Further, the Veteran has not been provided an examination for his left hip disability in almost 6 years.  As such, because there is an indication that additional VA treatment records pertaining to the hip are missing from the record, it has been almost 6 years since the Veteran's last examination, and the Veteran has reported that the previous examiner did not consider his statements, the Board finds that a remand is required in order to retrieve such VA treatment records and to obtain a new medical examination to determine the current severity of the Veteran's left hip condition.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA and private treatment records relevant to the Veteran's left hip condition.  Specifically, ensure all records from the VA facility in Panama City are retrieved.  

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner at a VA facility nearest to him to determine the current severity of his left hip condition.  The record and a copy of this Remand must be made available to the examiner. 

Following a review of the entire record, to include the Veteran's lay statements regarding his current symptoms, the examiner should identify any findings related to the Veteran's left hip condition and fully describe the current extent and severity of those symptoms.

The examiner should test range of motion and consider pain on both passive and active motion, and in both weight-bearing and non-weight-bearing positions, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should discuss all findings in terms of the Acute, Subacute, or Chronic Diseases Rating Schedule and the Hip and Thigh Rating Schedule, particularly Diagnostic Codes 5003, 5010, and 5250 through 5255.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for a rating under all alternate criteria.

The examiner should further determine whether any left hip disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran for each disability.  

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should note that consideration.  A clearly stated rationale must be provided for any opinion offered.

3.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




